962 F.2d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul MARDIROSIAN, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD, United States ofAmerica, Respondents.
No. 91-70043.
United States Court of Appeals, Ninth Circuit.
Submitted on Briefs March 13, 1992*Decided May 6, 1992.

Before WISDOM**, BEEZER and TROTT, Circuit Judges.


1
MEMORANDUM***


2
Paul Mardirosian appeals from an order of the National Transportation Safety Board ("NTSB") affirming the suspension of his pilot certificate by the Federal Aviation Administration ("FAA").   There was substantial evidence to support the finding of the FAA that Mardirosian knowingly violated Federal Aviation Regulation ("FAR") Part 135.1  As a matter of law he thereby committed a residual violation of FAR § 91.9.2


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable John Minor Wisdom, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 We review FAA actions and findings only to ensure that they are based on substantial evidence and are not arbitrary or capricious.  5 U.S.C. § 706(2)(A), (E)


2
 We defer to both the NTSB's reasonable reading of an FAA regulation and the FAA's interpretation of its own regulations.   Essery v. Department of Transportation, 857 F.2d 1286, 1289 (9th Cir.1988) (citing  Ferguson v. NTSB, 678 F.2d 821, 825 (9th Cir.1982)